DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
The specification is missing the section “brief summary of the invention”.  
Appropriate correction is required.  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “mental state” in claims 1, 12, 15, and 20 is a relative term which renders the claim indefinite. The term “mental state” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, the specification merely recites that “a user’s mental state refers to the user’s state of mind”, which is redundant, without any further description.  See para. 12 of the specification.  There is no indication that this refers to a particular mood, emotion, attitude, consciousness, attention, focus, fatigue, stress level, or cognitive/neurocognitive state of the user.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-11, 13, 14, and 16-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 12, and 20, the disclosure fails to provide sufficient written description for “determining a current mental state of the user” in claim 1, “monitoring one or more physical signs of the user, wherein determining the current mental state comprises determining the current mental state based on at least one of the one or more physical signs of the user” in claim 7, “monitoring one or more biological signs of the user, wherein determining the current mental state comprises determining the current mental state based on at least one of the one or more biological signs of the user” in claim 8, “monitoring one or more neurological signs of the user, wherein determining the current mental state comprises determining the current mental state based on at least one of the one or more neurological signs of the user” in claim 9, “determining a verbal response of the user, wherein determining the current mental state comprises determining the current mental state based on the verbal response of the user” in claim 10, “determine a current mental state of the user based on the one or more arm movements of the user” in claim 12, and “determining a current mental state of the user after the user experiences the segment of the musical performance” in claim 15 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). In particular, the specification merely recites that “a user’s mental state refers to the user’s state of mind”, which is redundant, without any further description.  See para. 12 of the specification.  There is no indication that this refers to a particular mood, emotion, attitude, consciousness, attention, focus, fatigue, or cognitive/neurocognitive state of the user.  This is exacerbated by the insufficient disclosure of what data is being collected for analysis in order to determine a user’s “mental state”.  See, for example, at least para. 15 which merely recites that sensors “measure one or more physical, biological, or neurological measurements of the user to determine the user’s current state of mind” and then lists off a non-limiting variety of sensors in primarily means-plus-function language (i.e., facial recognition sensors, heart rate sensors).  Para. 22 and 38 also provide non-limiting lists of sensors recited in primarily means-plus-function language.  Most importantly, the disclosure is silent regarding analysis of the collected data to determine a “mental state” of the user.  Therefore, the disclosure at best merely recites that these limitations are performed in results-based language without providing the necessary description of the steps, calculations, or algorithms for performing the claimed functionality.  Dependent claims 2-11, 13, 14, and 16-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1, 12, and 20, the disclosure fails to provide sufficient written description for “obtaining one or more changes to one or more musical elements of the musical performance that improve the current mental state of the user” in claim 1, “obtaining one or more changes to one or more visual elements of the musical performance that improve the current mental state of the user” in claim 3, “determining a positive user response to a change made to the similar musical performance, wherein obtaining the one or more changes comprises obtaining the change made to the similar musical performance” in claim 6,  “obtain one or more changes to one or more musical elements of the musical performance that improve the current mental state of the user” in claim 12, “determining a set of changes to one or more musical elements of the musical performance that improve the current mental state of the user” in claim 15, “wherein determining the set of changes to the one or more musical elements of the musical performance comprises: analyzing a plurality of changes to one or more musical elements of one or more previously-provided musical performances provided to one or more users; and selecting one or more of the plurality of changes that improved the current mental state of the one or more users” in claim 16, “assigning a weight to each of the plurality of changes to the one or more musical elements, wherein selecting the one or more of the plurality of changes comprises selecting the one or more of the plurality of changes based on a weighted value of each of the plurality of changes to the one or more musical elements” in claim 17, “analyzing medical records of the user, wherein determining the set of changes to the one or more musical elements is based on the medical records of the user” in claim 18, and “obtaining a second set of changes to one or more musical elements of the musical performance that improve the current mental state of the second user” in claim 20 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I). In addition to the lack of sufficient written description regarding determining a user’s mental state, the disclosure similarly fails to provide sufficient description for associating musical elements of the musical performance with improving the current mental state of the user.  For instance, para. 13 of the specification identifies a musical element as “any element of the musical performance that changes audio or visual aspects of the performance.  Examples of the musical elements include, but are not limited to, tempo, volume, dynamics, cuing certain performers (e.g., for the concertmaster to begin, for the woodwinds to stop playing), as well as other elements that affect audio or visual aspects of the musical performance.”  This is followed by para. 16 and 17 which recite, in results-based language that sensor data are aggregated and analyzed to determine which musical elements are positively or negatively received by the user. Therefore, the disclosure at best merely recites that these limitations are performed in results-based language without providing the necessary description of the steps, calculations, or algorithms for performing the claimed functionality.  Dependent claims 2-11, 13, 14, and 16-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a product which falls under the four statutory categories (STEP 1: YES).
However, independent claims 1 and 12 recites providing a segment of a musical performance to a user; detecting one or more arm movements of the user, the one or more arm movements corresponding to movements conducting the musical performance; in response to detecting the one or more arm movements: determining a current mental state of the user; obtaining one or more changes to one or more musical elements of the musical performance that improve the current mental state of the user; applying the one or more changes to the one or more musical elements to revise the segment of the musical performance; and providing a revised segment of the musical performance to the user.
Independent claim 15 recites receiving data indicative of a segment of a musical performance provided to a user on an electronic device; determining a current mental state of the user after the user experiences the segment of the musical performance; determining a set of changes to one or more musical elements of the musical performance that improve the current mental state of the user; and providing a request to the electronic device to revise the segment of the musical performance to incorporate the set of changes.
The dependent claims further recite providing a visual display of the segment of the musical performance to the user; and in response to detecting the one or more arm movements: obtaining one or more changes to one or more visual elements of the musical performance that improve the current mental state of the user; applying the one or more changes to the one or more visual elements to revise the segment of the musical performance; and providing a visual display of the revised segment of the musical performance to the user; wherein providing a visual display comprises providing a visual display of a performance vista of the musical performance, and wherein applying the one or more changes to the one or more visual elements comprises changing the performance vista of the musical performance; or wherein providing a visual display comprises providing a visual display of a performer of the musical performance, and wherein applying the one or more changes to the one or more visual elements comprises removing the visual display of the performer; or determining a similar musical performance that was previously provided to the user; and determining a positive user response to a change made to the similar musical performance, wherein obtaining the one or more changes comprises obtaining the change made to the similar musical performance; or monitoring one or more physical signs of the user, wherein determining the current mental state comprises determining the current mental state based on at least one of the one or more physical signs of the user; or monitoring one or more biological signs of the user, wherein determining the current mental state comprises determining the current mental state based on at least one of the one or more biological signs of the user; or monitoring one or more neurological signs of the user, wherein determining the current mental state comprises determining the current mental state based on at least one of the one or more neurological signs of the user; or determining a verbal response of the user, wherein determining the current mental state comprises determining the current mental state based on the verbal response of the user; or providing a conducting score of the musical performance to the user; or wherein determining the set of changes to the one or more musical elements of the musical performance comprises: analyzing a plurality of changes to one or more musical elements of one or more previously-provided musical performances provided to one or more users; and selecting one or more of the plurality of changes that improved the current mental state of the one or more users; assigning a weight to each of the plurality of changes to the one or more musical elements, wherein selecting the one or more of the plurality of changes comprises selecting the one or more of the plurality of changes based on a weighted value of each of the plurality of changes to the one or more musical elements; or analyzing medical records of the user, wherein determining the set of changes to the one or more musical elements is based on the medical records of the user; or receiving data indicative of one or more movements of the user while conducting the musical performance; comparing the one or more movements of the user to a default set of movements to conduct the musical performance; determining a conducting score of the user based on a comparison of the one or more movements of the user to the default set of movements to conduct the musical performance; and providing the conducting score; or providing the segment of the musical performance to a second user that is concurrently conducting the musical performance with the user; detecting one or more arm movements of the second user; in response to detecting the one or more arm movements of the second user: determining a current mental state of the second user; obtaining a second set of changes to one or more musical elements of the musical performance that improve the current mental state of the second user; applying the second set of changes to the one or more musical elements to revise the segment of the musical performance; and providing a revised segment of the musical performance to the second user.
The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it merely describes recording and presenting audiovisual materials to a person and then assessing a reaction to the presented materials in an iterative fashion.  This also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observation, evaluation, judgment, opinion) with the aid of pen and paper but for the recitation of generic computer components.  Note that even if humans would use a physical aid (e.g., pen and paper) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of these limitations.  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 12), an electronic device (claims 12 and 15), a sensor (claim 12), a processor (claim 12), a visual device (claim 13), and a conducting device (claims 2 and 14) is not sufficient to impart patentability to the method performed by the apparatus.  Although the majority of claims 12-14 recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions. This is evidenced by at least Fig. 1 which illustrates the components as stock images and Fig.  2 and 3 which illustrate the claimed invention as a software application.  Further evidence is provided by the specification.  See, for example, at least para. 15, 19, 20, 22-25, and 28. For instance, para. 15 lists out a plethora of non-descript sensors that are mainly identified in means-plus-function and para. 20 which identifies that a conducting device is merely “a device the user waves around when conducting music” and then provides a non-limiting list of examples to include electronic and non-electronic means and even merely a sensor in the environment to detect hand/arm movement. Thus, the conducting device is not any particular device.  Additionally, the method claims are silent regarding any additional elements actively performing the claimed functions indicating that the entire method is performed by a human.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  It should be noted that because the courts have made it clear that the mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device and associated hardware does not affect this analysis.  See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  For example, the claimed performance of steps is wholly encompassed by the judicial exception as identified in Step 2A, Prong 1 above, as they merely amount to collecting information, analyzing the information, and outputting the results of the collection and analysis.  This further identifies that none of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Additionally, the use of a sensor is merely adding insignificant extra-solution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with an abstract idea).  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  For example, while the claims and the disclosure identify that the claimed invention is to “improve a user’s mental state”, it is silent what a mental state comprises beyond merely reciting “the user’s state of mind” (see para. 12 of the specification) nor does it provide any treatment for a disease or medical condition, let alone a particular treatment for a particular disease or medical condition.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to a judicial exception.  (STEP 2A, PRONG 2: NO).   
The claim does not include additional elements that is sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, the claims do not provide a particular machine or improvement thereof, nor effect a particular treatment.  Also, as addressed in Step 2A, Prong 2, above, the process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  For instance, the mere use of a sensor is adding insignificant extra-solution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with an abstract idea) which the Courts have also held does not amount to significantly more in Parker v. Flook.  The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  For instance, as identified above, the method claims are silent regarding any additional elements actively performing the claimed functions indicating that the entire method is performed by a human.  This further identifies that none of the hardware offer a meaningful limitation beyond, at best, generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Viewed as a whole, the additional claim elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by deCharms et al. (US 2016/0005320, hereinafter referred to as deCharms).

Regarding claims 1 and 12, deCharms teaches a method (claim 1) and a system (claim 12) to improve a user’s mental state, comprising:
providing a segment of a musical performance to a user (deCharms, para. 123, “a user may be provided with music or musical sounds or pleasant or unpleasant sounds to listen to during practice of mental exercises or to remember and create a mental experience of.”); 
detecting one or more arm movements of the user (deCharms, para. 291 “Continuous Experience Tracking of User”, para. 292, “These gestures may also be accomplished without a screen or using other UI controls such as a game controller, touch screen, accelerometer movements, or hand or body part motion tracking.”  Para. 385, “evaluating the set of behaviors comprises calculating and comparing activation metrics computed for each behavior based on measured activities for the different behaviors.  In one variation, the behaviors evaluated are overt behaviors involving a physical motion of the body of the user.”), the one or more arm movements corresponding to movements conducting the musical performance (deCharms, para. 315, “the musician might be shown music and mentally envision himself conducting.”  Para. 408, “The method also includes providing, by a second output component of the computing device, an instruction for the user to perform a mental rehearsal comprising instructing the user to generate an internal felt sense of the imagined perception, experience or activity. The method further includes providing, on a display screen of the computing device, a moving object, wherein motion of the object is configured to guide timing of the mental rehearsal. The method further includes receiving, at a user interface of the computing device, the input that characterizes the user's internal felt sense, the input comprising an overt response from the user.”); 
in response to detecting the one or more arm movements: 
determining a current mental state of the user (deCharms, para. 408, “The method further includes receiving, at a user interface of the computing device, the input that characterizes the user's internal felt sense,”); 
obtaining one or more changes to one or more musical elements of the musical performance that improve the current mental state of the user (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”); 
applying the one or more changes to the one or more musical elements to revise the segment of the musical performance (deCharms, Fig. 16, Select, customize next content 1410; para. 233-234, “The selection may include selection of one or more stimuli, content elements,… thought to be desirable for the subject, for example based upon the user’s neurotype or characteristics.  This may include: Customization by the subject, or by someone else for the subject including the guide or provider, or automatic customization by the software”); and 
providing a revised segment of the musical performance to the user (deCharms, Fig. 16, Present content and/or instruction 1340; para. 235, “Content may be presented to the user”).

Regarding claim 13, deCharms teaches the system of claim 12, wherein the electronic device is a visual device that is operable to display one or more visual elements of the musical performance (deCharms, para. 235, “Content may be presented to the user 1340, for example via a presentation device or display 140, 160, 170, which may include a computer, mobile device, or other device.  This content may be presented, for example, on a screen such as the Training Screen shown in FIG. 2.”  Para. 67, The training screen 300 may be presented on a device such as a computer or mobile device or VR [Virtual Reality] or AR [Augmented Reality] device to the user.”).

Regarding claims 2 and 14, deCharms teaches the method of claim 1 and the system of claim 13, wherein detecting the one or more arm movements of the user comprises detecting one or more movements of a conducting device held in an arm of the user (deCharms, para. 292, “UI controls such as a game controller,…, accelerometer movements, or hand or body part motion tracking”).

Regarding claim 3, deCharms teaches the method of claim 1, further comprising:
providing a visual display of the segment of the musical performance to the user (deCharms, para. 151, “For example, if a user is undergoing training, the software may provide different game worlds, different levels, may score the user, may provide animations, or sounds, and may provide other elements familiar to computer games, educational games, or neurogaming.”  Para. 315, “the musician might be shown music”); and 
in response to detecting the one or more arm movements: 
obtaining one or more changes to one or more visual elements of the musical performance that improve the current mental state of the user (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”); 
applying the one or more changes to the one or more visual elements to revise the segment of the musical performance (deCharms, Fig. 16, Select, customize next content 1410; para. 233-234, “The selection may include selection of one or more stimuli, content elements,… thought to be desirable for the subject, for example based upon the user’s neurotype or characteristics.  This may include: Customization by the subject, or by someone else for the subject including the guide or provider, or automatic customization by the software”); and 
providing a visual display of the revised segment of the musical performance to the user (deCharms, Fig. 16, Present content and/or instruction 1340; para. 235, “Content may be presented to the user”).

Regarding claim 4, deCharms teaches the method of claim 3, wherein providing a visual display comprises providing a visual display of a performance vista of the musical performance, and wherein applying the one or more changes to the one or more visual elements comprises changing the performance vista of the musical performance (deCharms, para. 118, “Stimuli designed to guide the user in a visual mental image task or visualization may include images (for example… the image of a place to imagine or imagine being…); video (for example a video of: a scene to imagine, a scene to imagine being in or imagine one’s reactions in…”  para. 315, “the behavior employed in training may be a mental rehearsal such as a musician rehearsing a piece of music”).

Regarding claim 5, deCharms teaches the method of claim 3, wherein providing a visual display comprises providing a visual display of a performer of the musical performance (deCharms, para. 118, “Stimuli designed to guide the user in a visual mental image task or visualization may include images (for example… the image of a place to imagine or imagine being, the image of a person to imagine being or imagine being with); video (for example a video of: a scene to imagine, a scene to imagine being in or imagine one’s reactions in, a person one is with, a person whom one may imagine being,…”  para. 315, “the behavior employed in training may be a mental rehearsal such as a musician rehearsing a piece of music”), and wherein applying the one or more changes to the one or more visual elements comprises removing the visual display of the performer (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”).

Regarding claim 6, deCharms teaches the method of claim 3, further comprising:
determining a similar musical performance that was previously provided to the user (deCharms, para. 311, “The user may be trained using stimuli, instructions, or exercises previously demonstrated to produce a target brain state.”); and 
determining a positive user response to a change made to the similar musical performance, wherein obtaining the one or more changes comprises obtaining the change made to the similar musical performance (deCharms, para. 311, “The user may be trained using stimuli, instructions, or exercises previously demonstrated to produce a target brain state.”).

Regarding claim 7, deCharms teaches the method of claim 1, further comprising monitoring one or more physical signs of the user, wherein determining the current mental state comprises determining the current mental state based on at least one of the one or more physical signs of the user (deCharms, para. 385, “the behaviors evaluated are overt behaviors involving a physical motion of the body of the user”; para. 420, “Computing devices can also include one or more sensors through various states of and around the computing devices can be detected.  For example, computing devices can include one or more accelerometers that can be used to detect motion of the computing devices and details regarding the detected motion (e.g., speed, direction, rotation); one or more gyroscopes that can be used to detect orientation of the computing devices in 3D space; light sensors that can be used to detect levels of ambient light at or around the computing devices; touch and presence sensors that can be used to detect contact and/or near-contact with one or more portions of the computing devices; environmental sensors (e.g., barometers, photometers, thermometers) that can detect information about the surrounding environment (e.g., ambient air temperature, air pressure, humidity); other motion sensors that can be  used to measure acceleration and rotational forces (e.g., gravity sensors, rotational vector sensors); position sensors that can be used to detect the physical position of the computing devices (e.g. , orientation sensors, magnetometers), and/or other appropriate sensors.”).

Regarding claim 8, deCharms teaches the method of claim 1, further comprising monitoring one or more biological signs of the user, wherein determining the current mental state comprises determining the current mental state based on at least one of the one or more biological signs of the user (deCharms, para. 61, “These sensors may measure physiological activity (fMRI, realtime fMRI, MEG, fUS (functional ultrasound), fNIRS, EEG, EMG, heart rate, skin conductance, breathing eye movements, movement) or behaviors.”).

Regarding claim 9, deCharms teaches the method of claim 1, further comprising monitoring one or more neurological signs of the user, wherein determining the current mental state comprises determining the current mental state based on at least one of the one or more neurological signs of the user (deCharms, para. 61, “These sensors may measure physiological activity (fMRI, realtime fMRI, MEG, fUS (functional ultrasound), fNIRS, EEG, EMG, heart rate, skin conductance, breathing eye movements, movement) or behaviors.” Para. 229, “The software… may collect physiological data about the user, including brain or neurophysiological data including but not limited to EEG, fMRI, MEG, EMG, GSR, heart rate and pattern, breathing rate and pattern.”).

Regarding claim 10, deCharms teaches the method of claim 1, further comprising determining a verbal response of the user, wherein determining the current mental state comprises determining the current mental state based on the verbal response of the user (deCharms, para. 60, “If the user undertakes overt behaviors, such as responding to questions, the responses and other behavioral measurements may be recorded… by speech using a microphone 230.”  Para. 229, “the software may characterize the neurotype of the user, indicating elements of the user's predicted brain function or structure. The software may provide questions for the user to answer”).

Regarding claim 11, deCharms teaches the method of claim 1, further comprising providing a conducting score of the musical performance to the user (deCharms, para. 40, “The device or system may use the input information from the user to determine a score for the user.  For example, for each trial or session or portion of a trial or session, the device or system may determine or calculate a score based on the input received from the user.”  Para. 41, “The user's score may also be based on other elements of their assessment of their experience, such as their assessment of their ability to successfully perform the instructed mental exercise, or the quality of the performance that they perceive that they achieved (for example none, low, medium, high).”).

Regarding claim 15, deCharms teaches a method to improve a user’s mental state, comprising:
receiving data indicative of a segment of a musical performance provided to a user on an electronic device (deCharms, para. 123, “a user may be provided with music or musical sounds or pleasant or unpleasant sounds to listen to during practice of mental exercises or to remember and create a mental experience of.”); 
determining a current mental state of the user after the user experiences the segment of the musical performance (deCharms, para. 408, “The method further includes receiving, at a user interface of the computing device, the input that characterizes the user's internal felt sense,”); 
determining a set of changes to one or more musical elements of the musical performance that improve the current mental state of the user (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”); and 
providing a request to the electronic device to revise the segment of the musical performance to incorporate the set of changes (deCharms, Fig. 16, Select, customize next content 1410; para. 233-234, “The selection may include selection of one or more stimuli, content elements,… thought to be desirable for the subject, for example based upon the user’s neurotype or characteristics.  This may include: Customization by the subject, or by someone else for the subject including the guide or provider, or automatic customization by the software”).

Regarding claim 16, deCharms teaches the method of claim 15, wherein determining the set of changes to the one or more musical elements of the musical performance comprises:
analyzing a plurality of changes to one or more musical elements of one or more previously-provided musical performances provided to one or more users (deCharms, para. 311, “The user may be trained using stimuli, instructions, or exercises previously demonstrated to produce a target brain state.”); and 
selecting one or more of the plurality of changes that improved the current mental state of the one or more users (deCharms, para. 311, “The user may be trained using stimuli, instructions, or exercises previously demonstrated to produce a target brain state.”).

Regarding claim 17, deCharms teaches the method of claim 16, further comprising assigning a weight to each of the plurality of changes to the one or more musical elements, wherein selecting the one or more of the plurality of changes comprises selecting the one or more of the plurality of changes based on a weighted value of each of the plurality of changes to the one or more musical elements (deCharms, para. 246, “The software may make determinations 1405 based upon the users input that may be used to guide additional steps. These determinations may also be made or guided by the guide/provider 1605. For example, the software may compare the users result with their expected result based upon past behavior of the user, or past behavior or other users. These determinations, which may include statistical inference (for example Bayesian inferences of the best course of action to take or best stimuli or instructions to use) may be used in further selections for the user, or for future users.” The use of statistical inference including the example of Bayesian inferences is construed as weighting each change and selecting the one or more of the plurality of changes based on the weighted values since the results of Bayesian inferences are probabilities which can reasonably be construed as weights.).

Regarding claim 18, deCharms teaches the method of claim 15, further comprising analyzing medical records of the user, wherein determining the set of changes to the one or more musical elements is based on the medical records of the user (deCharms, para. 358, “The software platform may be linked to API hoops of EMR/EHR systems, providing the ability to import data into personal health records (PHRs) that provide standards-compliant APIs.  The software may integrate with EMR/EHRs to exchange information, providing patient data to the EHR, or accessing patient information from an EHR.  This may allow guides/providers and patients to view and track their software-generated data in the context of their other health information, using any features provided by the PHR, and providing greater linkage between healthcare providers in the context of treatment. The software may track patient usage and completion of treatment plan objectives in detail.”).

Regarding claim 19, deCharms teaches the method of claim 15, further comprising:
receiving data indicative of one or more movements of the user while conducting the musical performance (deCharms, Fig. 16, Receive the user’s rating/response 1370; para. 241, The user’s ratings or responses may be captured by a variety of methods including mouse 220, voice 230, physiological measurement device 240, touchscreen 160 or other methods.”  Para. 292, “These gestures may also be accomplished without a screen or using other UI controls such as a game controller, touch screen, accelerometer movements, or hand or body part motion tracking.”  ); 
comparing the one or more movements of the user to a default set of movements to conduct the musical performance (deCharms, Fig. 16, Store inputs.  Compute success ratings, score, provide to user 1380; Para. 385, “evaluating the set of behaviors comprises calculating and comparing activation metrics computed for each behavior based on measured activities for the different behaviors.  In one variation, the behaviors evaluated are overt behaviors involving a physical motion of the body of the user.”),); 
determining a conducting score of the user based on a comparison of the one or more movements of the user to the default set of movements to conduct the musical performance (deCharms, para. 168, “Information relating to a score determined for the user by the software may be provided to the user in a number of ways. Information on the user's score may be provided by the software numerically, for example by providing a points tally, in real-time as the user collects the points, or after an exercise showing the points-total during an exercise, or in high points or comparison to other users lists, or in any other configuration and at any other time. The score may also be represented by the software numerically as a number of hits (number of user inputs that are correct) and misses (number of user inputs that are incorrect), either in real-time as the user makes inputs, or in a summary screen at the end of an exercise, or in any other configuration or time. The score may also be represented by the software by providing icons or graphic images indicating their score, for example images or animations of ' coins' or 'badges' awarded to users when they make a correct response, or using graphics representing changes to brain activation patterns, or filling in brain areas or emptying brain areas, or changing their colors, or showing connections or changes in connections between brain areas or neurons. The user's success may also be indicated by sounds, such as a sound that is presented for 'hits' and a different sound for 'misses', or a sound whose parameters (such as pitch, volume, duration, selected sound file contents) are based on the user's timing accuracy.”); and 
providing the conducting score to the electronic device (deCharms, Fig. 16, Store inputs.  Compute success ratings, score, provide to user 1380).


Regarding claim 20, deCharms teaches the method of claim 15, further comprising:
providing the segment of the musical performance to a second user that is concurrently conducting the musical performance with the user (deCharms, para. 123, “a user may be provided with music or musical sounds or pleasant or unpleasant sounds to listen to during practice of mental exercises or to remember and create a mental experience of.”  Para. 282, “The software may allow users to interact with each other in real-time during exercises.  The software may allow users to compete in real-time while practicing the same exercise.”  Competing in real-time while practicing the same exercise includes providing the segment of the musical performance to a second user that is concurrently conducting the musical performance with the user.); 
detecting one or more arm movements of the second user (deCharms, para. 291 “Continuous Experience Tracking of User”, para. 292, “These gestures may also be accomplished without a screen or using other UI controls such as a game controller, touch screen, accelerometer movements, or hand or body part motion tracking.”  Para. 385, “evaluating the set of behaviors comprises calculating and comparing activation metrics computed for each behavior based on measured activities for the different behaviors.  In one variation, the behaviors evaluated are overt behaviors involving a physical motion of the body of the user.” Hand motion is an overt arm movement behavior involving a physical motion of the body of the user.); 
in response to detecting the one or more arm movements of the second user: 
determining a current mental state of the second user (deCharms, para. 408, “The method further includes receiving, at a user interface of the computing device, the input that characterizes the user's internal felt sense,”); 
obtaining a second set of changes to one or more musical elements of the musical performance that improve the current mental state of the second user (deCharms, Fig. 16, Select, customize content 1330, Select, customize next content 1410; para. 230, “The software may select and customize content 1330 to present to the user.  This content may come from a store 115.  This content or stimuli selected may take a variety of forms, including but not limited to:.. 2) Stimuli; a) Video, images, VR, videogames, sounds, speech, music; b) Audio; i) Music; ii) Binaural Beats; iii) Relaxation Stimuli; 3) Feedback; a) Representations intended to correspond with the user’s experience of their own progress or internal state (for example getting more intense as the user rates their internal experience to be more intense) including; i) Videos, including partially transparent videos with transparency adjusted feedback; ii) Sounds, including noise, sounds of water, fire speech, breathing, Shepard tones; iii) Images; iv) Video game or animated elements; v) Selection of virtual scene elements; 4) Information;… b) Predictions of their future success (such as the improvement in their mental state, for example pain) including; i) Based on their behavior and/or success thus far the predicted improvement that they are expected to have… using similar stimuli or instructions or strategies; c) Predictions of which content or stimuli or instructions are recommended for them; i) Based on their past success with these content or stimuli or instructions; ii) Based on their ratings of these content or stimuli or instructions”); 
applying the second set of changes to the one or more musical elements to revise the segment of the musical performance (deCharms, Fig. 16, Select, customize next content 1410; para. 233-234, “The selection may include selection of one or more stimuli, content elements,… thought to be desirable for the subject, for example based upon the user’s neurotype or characteristics.  This may include: Customization by the subject, or by someone else for the subject including the guide or provider, or automatic customization by the software”); and 
providing a revised segment of the musical performance to the second user (deCharms, Fig. 16, Present content and/or instruction 1340; para. 235, “Content may be presented to the user”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn et al. (KR 2001-0076489) discloses a virtual musical performance device using a sensor and head mounted display.
Nishitani et al. (US 2001/0015123) discloses a virtual performance interface system that uses motion detection.
Sorensen (US 2006/0166620) discloses a virtual reality system that includes interactively conducting music through gestures and cues.
Kelusky et al. (US 2008/0267447) discloses mobile, virtual therapies including music therapy and music performance instruction.
Kanda (US 2016/0063101) discloses recommending music content similar to the current state or stress level of the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715          

/JAMES B HULL/Primary Examiner, Art Unit 3715